United States District Court
Northern District of California

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SHIKEB SADDOZAI, Case No. 18-05558 BLF (PR)
Plaintiff, ORDER GRANTING MOTION FOR
: EXTENSION OF TIME TO FILE
v. SECOND AMENDED COMPLAINT
RON DAVIS, et al.,
Defendants.
(Docket No. 16)

 

 

Plaintiff, a California inmate proceeding pro se, filed a civil rights action pursuant
to 42 U.S.C. § 1983. On July 11, 2019, the Court dismissed the amended complaint with
leave to amend within twenty-eight days. (Docket No. 15.) Plaintiff has filed a motion for
an extension of time to file a second amended complaint on the grounds that the prison is
on lockdown and he has been denied access to the prison law library. (Docket No. 16.)

Having shown good cause, Plaintiff's motion is GRANTED. Plaintiff shall file a
second amended complaint within twenty-eight (28) days of the filing date of this order.
Failure to respond in the time provided will result in the dismissal of this action
without prejudice and without further notice to Plaintiff.

This order terminates Docket No. 16.

  

IT IS SO ORDERED.
{ aN
Dated: HUA 1 lp P| i MN

 

 

BETH LABSON EREEXTAN
United States District Judge

Order Granting Motion for EOT to file Amended Complaint
PRO-SE\BLF\CR. 18\05558.Saddozai_eot-sac

 
